Exhibit 10.55

 

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed.

 

Addendum No. 2 dated July 12, 2020 to

Contract No. 840/08625142/31/92-19

dd: 2019.07.31

 

THE SELLER

Joint Stock Company «Isotope»,

(JSC «Isotope»)

 

Pogodinskaya str., 22, Moscow, 119435, Russia.

Phone: +7(495) 981-96-16.

 

THE BUYER

The Company Isoray Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411 USA

 

THE BUYER and THE SELLERS have mutually agreed about the following:

 

1.

The total activity of shipments under the Contract on calibration date is
increased on [**] and is equal to [**].

2. The total amount of the Ñontract is increased on USD [**] and is equal to USD
[**].

 

All other terms and conditions are in accordance with Contract No.
840/08625142/31/92-19, Appendices 1 and 2, Addendum 1. The present Addendum 2 is
an integral part of the Contract and may be signed via E-mail.

 

THE SELLER   THE BUYER           /s/ Anton Shargin                     /s/
Jennifer Streeter               Anton Shargin   Jennifer Streeter   Director of
Department of Isotope Product Sales   14 Aug 2020   JSC Isotope   Isoray - COO  

                              

 

     

                              

                    

                              

 

 